UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6278



RUFUS O. BRABOY, JR.,

                                              Petitioner - Appellant,

          versus


LLOYD L. WATERS; ATTORNEY     GENERAL   FOR   THE
STATE OF MARYLAND,

                                              Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
02-2366-DKC)


Submitted:   May 20, 2003                      Decided:   May 28, 2003


Before WILKINSON and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Rufus O. Braboy, Jr., Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Mary Ann Rapp Ince, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Rufus O. Braboy, Jr., seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C. § 2254

(2000).   We have independently reviewed the record and conclude

that Braboy has not made a substantial showing of the denial of a

constitutional right.   See Miller-El v. Cockrell, 123 S. Ct. 1029,

1039 (2003).   Accordingly, we deny a certificate of appealability

and dismiss the appeal.     See 28 U.S.C. § 2253(c) (2000).     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                 2